Exhibit 10.66
Reduction in Named Executive Officer Salaries
and Forgoing of Bonuses
Reduction in Base Salaries
     Effective February 9, 2009, the annual base salaries for each of the named
executive officers (NEOs) of Applied Materials, Inc. (“Applied”) have been
reduced by ten percent (10%) in order to reduce costs due to deteriorating
global economic and industry conditions. This ten percent (10%) reduction is in
addition to a ten percent (10%) reduction of the NEOs’ annual base salaries that
was previously implemented to reduce costs. This brings the total reduction to
twenty percent (20%) below the annual base salary in effect for each NEO at this
time last year. The adjusted annual base salaries for the NEOs as of February 9,
2009, are as follows:

          Named Executive Officer   Reduced Base Salary  
Michael R. Splinter,
  $ 784,000  
President and Chief Executive Officer
       
Franz Janker,
  $ 475,200  
Executive Vice President, Sales and Marketing
       
Mark R. Pinto,
  $ 440,000  
Senior Vice President, Chief Technology Officer and General Manager Energy and
Environmental Solutions
       
Thomas St. Dennis,
  $ 411,280  
Senior Vice President, General Manager Silicon Systems Group
       
George S. Davis,
  $ 410,400  
Senior Vice President, Chief Financial Officer
       
Manfred Kerschbaum,
  $ 403,520  
Senior Vice President, General Manager Applied Global Services
       

NEOs to Forgo FY2009 Bonus
     In support of Applied’s cost-reduction activities, each of the NEOs will
forgo his annual incentive bonus for fiscal 2009, even if the performance goals
related to the bonus are fully achieved and a bonus would otherwise be payable,
unless business conditions and financial results improve significantly.

 